Taft, C. J.,
concurring. The instant case is clearly distinguishable from Doelker v. Accountancy Bd. (1967), 12 Ohio St. 2d 76, 232 N. E. 2d 407. In that ease, the only evidence in the record, which is what this court reviewed, was a certified copy of Mrs. Doelker’s conviction under Section 7203, Title 26, U. S. Code, of willfully failing to make an income tax return for one year.
As pointed out in the opinion, she could have been convicted of this crime because she had more than $600. gross income in that year although she had no income tax liability for the year. The majority of this court was of the opinion that the recital of the evidence against Mrs. Doelker in the opinion of the United States Court of Appeals represented at best the hearsay statement of what the record of the federal court ease contained. Neither that record nor the opinion was offered in evidence in the Accountancy Board proceedings against Mrs. Doelker or in *100the Common Pleas Court appeal therefrom. They were, therefore, not in the record which this court reviewed.
In the instant case, the record discloses charges that Hart had gross income of over $29,000 in 1960, over $28,-000 in 1961, and over $36,000 in 1962. His untenable explanation as to why he filed no returns in any one of those three years demonstrates a serious lack of candor. His suggestion of losses of $16,700 in that period does not explain why he failed to file returns. The record evidence indicates a serious effort at tax evasion.
It is stated at page 80 in the opinion of the Doelher case:
“ * * * There is nothing in the record to indicate that her conduct was reprehensible because of repeated failures to file such returns when they should have been filed, as in Cleveland Bar Association v. Bilinski (1964), 177 Ohio St. 43, 201 N. E. 2d 878; Dayton Bar Association v. Prear (1964), 175 Ohio St. 543, 196 N. E. 2d 773 * * *; or because of any effort to conceal her liability for payment of income taxes * *